KRUEGER, Judge.
The conviction is for murder. The punishment assessed is confinement in the state penitentiary for a term of fifty years.
The indictment and all other matters of procedure appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which no question has been presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.